DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 7 – 10 of the Applicant’s Remarks, filed on 6/1/2022, with respect to the limitation of “wherein the first element is configured to generate a first signal in response to the first element detecting a first charged particle input of a charged particle beam spot, and the second element is configured to generate a second signal in response to the second element detecting a second charged particle input of the charged particle beam spot, and wherein the switching element is configured to group together the first element and the second element so as to associate the first element and the second element with the charged particle beam spot” recited in claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, see the allowable subject matter discussed above.
With respect to independent claim 8, the prior art of record fails to teach or reasonably suggest: 
a circuit configured to generate a first signal in response to the first element detecting first charged particles that indicate a beam, and generate a second signal in response to the second element detecting second charged particles that indicate the beam; and a controller connected to the circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884